DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 27 August 2021 has been entered.  Claims 1, 8 and 15 have been amended.  Claims 4, 5, 11, 12, 18 and 19 have been canceled.  Claims 1-3, 6-10, 13-17 and 20 are currently pending.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-10, 13-17 and 20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses recognizing land use from satellite images using a convolutional neural network.  The prior art does not disclose the limitations “wherein the method of converting the binarized image into a vector image comprises: determining a plurality of curves in the binarized image; acquiring target coordinates of a first point and a last point of each curve; connecting a straight line between the first point and the last point; calculating Euclidean distances between a plurality of points on the curve and the straight line; selecting a maximum Euclidean distance from the Euclidean distances; determining whether the maximum Euclidean distance 

The closest prior art being Tan, Yihua, Shengzhou Xiong, and Yansheng Li. "Automatic extraction of built-up areas from panchromatic and multispectral remote sensing images using double-stream deep convolutional neural networks." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 11.11 (2018): 3988-4004 discloses a double-stream convolutional neural network that extracts the built-up areas from images automatically.  In a remote sensing image, a built-up area consists of those building pixels as well as the other land cover pixels among the buildings, such as parking lots and plants.  The method applies deep learning to extract the built-up area from a remote sensing image.  The entire image is divided into blocks and then the category of each image block is determined by the trained double stream convolutional neural network.  The double-stream convolutional neural network uses double inputs that combine the information extracted from both panchromatic and multispectral images.  The method also uses superpixels to refine the boundary of objects in the image with pixel level precision.  Post processing using vegetation indexes are also used to achieve a more visually natural result with pixel level precision.

Persello C, Tolpekin VA, Bergado JR, de By RA. Delineation of agricultural fields in smallholder farms from satellite images using fully convolutional networks and combinatorial grouping. Remote sensing of environment. 2019 Sep 15;231:111253 discloses a system and method to detect field boundaries using a fully convolutional network in combination with a globalization and grouping algorithm.  The convolutional network uses an encoder-decoder structure that learns complex spatial-

With respect to the independent claims, the claimed limitations “wherein the method of converting the binarized image into a vector image comprises: determining a plurality of curves in the binarized image; acquiring target coordinates of a first point and a last point of each curve; connecting a straight line between the first point and the last point; calculating Euclidean distances between a plurality of points on the curve and the straight line; selecting a maximum Euclidean distance from the Euclidean distances; determining whether the maximum Euclidean distance is greater than or equal to a preset threshold; when the maximum Euclidean distance is greater than or equal to the preset threshold, dividing the curve into two parts at a point corresponding to the maximum Euclidean distance; iteratively performing above steps until all the curves are converted to straight lines; generating a vector image according to the straight lines” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668